DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a route retrieving unit configured to …", "a route guidance unit configured to …", "a section selecting unit configured to …", "a transportation means selecting unit configured to …", and "a route re-retrieving unit configured to …" first recited in independent claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based upon description contained in the specification, these limitations are interpreted by the examiner to be part of a server, or an information terminal described in paragraph [0017].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 7 is directed to “a computer program causing a computer to serve as:…” and the body of the claim recites several units which have been interpreted under 35 USC 112(f) (see above).  Based on the specification as filed, each of the recited units as being a server/information terminal (i.e., a processor).  As such, while the preamble  of the claim is directed to “a computer program”, the limitations in the body of the claim are directed to a processor or the like.  As such, it is unclear to the examiner what exactly is being claimed in claim 7.  Is it actually a computer program? Or is a computing device/processor/server running a computer program?  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claim 1, using the two-step inquiry, it is clear that the claim is directed toward non-statutory subject matter, as shown below:

STEP 1: Does the claim fall within one of the statutory categories?  Yes.  The claim is directed toward a manufacture which falls within one of the statutory categories.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method performed by the device in claim 1 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  The device merely “select[s] one section included in the retrieved route” and “select[s] a new transportation means for movement”.  This is equivalent to a person mentally picking a segment out of a route presented to the person and picking a new mode of transportation for that segment from a list of options.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[Mental processes] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, if one was presented with the information that was retrieved by the route retrieving unit, then one could perform this function entirely in the human mind.  Thus, the claim is directed to an abstract idea.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  Claim 1 recites the further limitations that the device shall “retrieve a route”, “guide a user with route information”, and “re-retrieve a route”.  The retrieving and re-retrieving steps are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The guiding step is recited at a high level of generality and amounts to merely displaying information to a user, which is also a form of insignificant extra-solution activity.  
The device in the body of the claim does not constitute a particular machine or manufacture that is integral to the claim, either.  It merely performs the retrieving and guiding steps which are insignificant extra-solution activity, performs the mental processes of selecting a section and selecting a new transportation means, and performs the re-retrieving step which is insignificant post-solution activity.  
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, as set forth in the claim interpretation section above, the "route retrieving unit", "route guidance unit", "section selecting unit", "transportation means selecting unit", and "route re-retrieving unit" are all part of a generic computing device.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that are not merely insignificant extra-solution activities. As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer. Further, applicant’s specification does not provide any indication that the selecting steps are performed using anything other than a conventional computer. Further, guiding a user with route information (i.e. displaying data) is a well-understood, routine, and conventional step. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well-understood, routine, and conventional function.

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Independent claim 7 is commensurate in scope with claim 1.  Claim 7 is directed to a computer program causing a computer to perform the recited steps, whereas claim 1 is directed to a device which performs the recited steps.  However, the steps of the method performed in claim 1 and claim 7 are identical, therefore the same subject matter eligibility analysis applies to claim 7 as was set forth above with respect to claim 1.
The dependent claims 2-6 further limit the abstract idea of claim 1 without integrating the idea into a practical application or adding significantly more.  For example, claim 2 recites that the section selecting unit is configured to select a plurality of neighboring sections and that the transportation means selecting unit is configured to select a new transportation means.  These recitations do further limit the abstract idea by specifying what is performed in the selecting steps, however the steps can still be performed mentally in a similar manner as described above for the selecting steps of claim 1.  Therefore claim 2 is still directed to an abstract idea.  As a further example, claim 4 recites that the retrieved route is divided into a plurality of sections at nodal points.  While this does further limit what type of route is retrieved by the route retrieving unit, the retrieving is still recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spielman (U.S. Patent 10,914,600).
Regarding independent claims 1 and 7, Spielman teaches a route retrieval device (Col 20 line 50 FIG. 6 illustrates an example computer system 600 that may be utilized to implement one or more of the devices and/or components of FIG. 2, such as the server 202 and/or the user device 250.) comprising: 
a route retrieving unit configured to retrieve a route to a destination which is divided into one or more sections and in which a transportation means recommended for movement in a section is designated out of a plurality of types of transportation means for each section (Col 9 line 5 In generating the transportation proposals 204, 218, and 224, the server 202 may create one or more transportation segments 206, 214, 216, 220, 222, and 226. The transportation segment 206 includes a modality 212 identifying a modality, or type of transportation, for the transportation segment 206. The transportation segment 206 also includes a starting location 208 and an ending location 210. In connection with the transportation segment 206, transportation may be provided from the starting location 208 to the ending location 210 according to the modality 212. Although not depicted, transportation segments 214, 216, 220, 222, and 226 may include similar information. The transportation segments 206, 214, 216, 220, 222, and 226 of the same transportation proposal 204, 218, and 224 may be serviced by two or more different modalities 212.); 
a route guidance unit configured to guide a user with route information for identifying a retrieved route which is a route retrieved by the route retrieving unit (Col 18 line 67 User interfaces S00A-C include maps 502A-C that depict at least a part of a transportation route between two locations (e.g., an origin location and a destination location). For example, the maps 502A-C may depict a transportation route corresponding to a selected transportation proposal (e.g., the transportation proposal 506A-C).); 
a section selecting unit configured to select one section included in the retrieved route as a change target section based on a user's operation (Col 20 line 10 In certain implementations, the indicators 508A-C may be selectable. For instance, the indicators 508A-C may be selectable to enable a user to change one of the modalities for the transportation proposal 506A-C.); 
a transportation means selecting unit configured to select a new transportation means for movement in the change target section based on the user's operation (Col 20 line 14 In such instances, when a user selects an indicator 508A-C, a menu (e.g., a drop-down or other selectable menu) may appear, enabling the user to select between alternative modalities for use with a particular segment…); and 
a route re-retrieving unit configured to re-retrieve a route to the destination based on the premise that the user moves in the change target section using the new transportation means selected by the transportation means selecting unit (Col 20 line 33 In such examples, the other modalities of the transportation proposal 35 506A-C may be adjusted to compensate for the removed modality (e.g., the automobile modality may be lengthened to replace the scooter modality).).
Regarding claim 2, Spielman teaches wherein the section selecting unit is configured to select a plurality of neighboring sections together as the change target section, and wherein the transportation means selecting unit is configured to select a new transportation means for movement in the plurality of neighboring sections selected as the change target section (Col 20 line 14 In such instances, when a user selects an indicator 508A-C, a menu (e.g., a drop-down or other selectable menu) may appear, enabling the user to select between alternative modalities for use with a particular segment…as set forth with respect to claim 1 above, Spielman teaches may select segments of a proposed route and select a new transportation mode for the segment.  In the system taught by Spielman, the user could select multiple segments of the proposed route, the sections being neighboring, and select new transportation modes for each of the segments).  
Regarding claim 3, Spielman teaches wherein the transportation means selecting unit is configured to select one transportation means for the plurality of neighboring sections selected as the change target section, and wherein the route re-retrieving unit is configured to re-retrieve a route to the destination based on the premise that the user moves from a start point of the plurality of neighboring sections selected as the change target section to an end point thereof using the transportation means selected by the transportation means selecting unit.  (Col 20 line 14 In such instances, when a user selects an indicator 508A-C, a menu (e.g., a drop-down or other selectable menu) may appear, enabling the user to select between alternative modalities for use with a particular segment…as set forth with respect to claims 1 and 2 above, Spielman teaches may select a new transportation mode for a segment of a proposed route and the system will adjust the route based on the changed modality.  In the system taught by Spielman, the user could select a new transportation mode for multiple segments of the proposed route, the sections being neighboring, and the system would adjust the route based on the changed modalities).  
Regarding claim 4, Spielman teaches wherein the retrieved route is divided into a plurality of sections at nodal points at which the transportation means is switched (Col 8 line 3 The user can then ride the bike 144 from the location 148 to the location 150 at the end of the transportation segment 146 and drop off the bike 144 (e.g., at a bike dock or bike rack) before walking to location 156 at the start of segment 154. The location 156 may correspond to a transit station ( e.g., a train station), and the user may board the train 152 for transportation to the ending location 136 at the end of the segment 154.).
Regarding claim 5, Spielman teaches wherein the route guidance unit is configured to guide the user to the nodal points included in the retrieved route, a start point of the retrieved route, and an end point of the retrieved route as the route information (Col 8 line 65 ...the server 202 may receive transportation requests 252 from user devices 250 requesting transportation from a first location 254 to a second location 256 (e.g., in connection with implementing a transportation network and/or transportation matching system).), and
wherein the section selecting unit is configured to select a section from a first point designated by the user to a second point designated by the user out of the nodal points, the start point of the retrieved route, and the end point of the retrieved route along which the user is guided by the route guidance unit as the change target section (Col 9 line 10 The transportation segment 206 also includes a starting location 208 and an ending location 210. In connection with the transportation segment 206, transportation may be provided from the starting location 208 to the ending location 210 according to the modality 212.).
Regarding claim 6, Spielman teaches wherein each nodal point is one of a station, a bus stop, a parking lot, a car rental shop, a ferry port, and an airport (Col 8 line 3 The user can then ride the bike 144 from the location 148 to the location 150 at the end of the transportation segment 146 and drop off the bike 144 (e.g., at a bike dock or bike rack) before walking to location 156 at the start of segment 154. The location 156 may correspond to a transit station ( e.g., a train station), and the user may board the train 152 for transportation to the ending location 136 at the end of the segment 154.).

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Beaurepaire – U.S. Patent Application Publication 2020/0167702
Beaurepaire – U.S. Patent Application Publication 2020/0400446
Beaurepaire – U.S. Patent Application Publication 2021/0280067
Colon – U.S. Patent Application Publication 2022/0113146
Cope – U.S. Patent 10,895,463
Vaughn – U.S. Patent Application Publication 2020/0408546
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666